
	

114 SRES 405 IS: Designating Philadelphia, Pennsylvania, as the site of the centennial commemoration of the 19th Amendment to the Constitution of the United States, in coordination with Vision 2020.
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 405
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2016
			Mr. Casey submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating Philadelphia, Pennsylvania, as the site of the centennial commemoration of the 19th
			 Amendment to the Constitution of the United States, in coordination with
			 Vision 2020.
	
 Whereas the 19th Amendment to the Constitution of the United States was ratified on August 18, 1920, guaranteeing women in the United States the right to vote;
 Whereas the 100th anniversary of the ratification of the 19th Amendment will occur in 2020; Whereas Vision 2020, developed by the Institute for Women’s Health and Leadership at Drexel University, has launched the Vision 2020 Campaign for Equality—
 (1)to commemorate the centennial of women's suffrage; and (2)to advance and achieve economic, social, and political equality for women in the United States by 2020;
 Whereas Vision 2020 is partnering with national associations and professional organizations that represent more than 20,000,000 women and girls in the United States;
 Whereas in 2020, celebratory events will take place in cities all across the United States, particularly in cities in which monumental historic events and people shaped the women's suffrage movement;
 Whereas Philadelphia, Pennsylvania, which was home to historic women who played significant roles in the women’s rights movement, including Lucretia Mott, Alice Paul, Fanny Jackson Coppin, and Eliza Sproat Turner, should be designated as the headquarters and coordinating site to celebrate the centennial of women's suffrage;
 Whereas the women’s suffrage movement was closely tied to abolitionism and many suffragists gained previous experience in advocacy as antislavery activists;
 Whereas the first major event in the women’s suffrage movement occurred on July 19, 1848, the date on which Lucretia Mott and Elizabeth Cady Stanton organized the first convention on women’s rights, the Seneca Falls Convention;
 Whereas in 1850, Lucy Stone organized the National Women’s Rights Convention and gave a speech that inspired Susan B. Anthony and others to join the cause for women's rights;
 Whereas in 1851, Sojourner Truth gave her famous speech entitled Ain’t I a Woman? at a convention in Akron, Ohio; Whereas in 1869, women suffragists formed the National Woman Suffrage Association and the American Woman Suffrage Association, which were national organizations established to work for the right of women to vote that united in 1890 to form the National American Woman Suffrage Association;
 Whereas in 1872, Susan B. Anthony and a group of women voted in the Presidential election and were arrested and fined for voting illegally;
 Whereas in the late 19th century, the Senate voted on women’s suffrage for the first time; Whereas during the early 20th century, a new generation of women joined the women's suffrage movement and devoted time to marches and other active forms of protest, including the first picket lines in front of the White House;
 Whereas women suffragists were often detained and sent to jail and some of those women who went on hunger strikes were aggressively force-fed;
 Whereas since the ratification of the 19th Amendment, the work begun by the suffragists continues to advance the equality of women in all political, social, economic, and cultural aspects of life in the United States, including shared leadership; and
 Whereas the contributions of women suffragists who fought for and won, for women of the United States, the right to vote should be celebrated on the 100th anniversary of the ratification of the 19th Amendment: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the crucial role that the ratification of the 19th Amendment to the United States Constitution played in advancing the rights of women and promoting the democratic values at the core of the United States;
 (2)designates Philadelphia, Pennsylvania, as the site of the national centennial commemoration of the ratification of the 19th Amendment; and
 (3)commends the efforts of Vision 2020— (A)to orchestrate, lead, and coordinate that momentous occasion in Philadelphia; and
 (B)to continue the fight for equality for women.  